PELL, Senior Circuit Judge,
dissenting.
While I commend Judge Coffey for his scholarly analysis of the various issues in this troublesome case, and although the manner of disposition of most of the issues is acceptable to me, I cannot agree with the ultimate result reached in that opinion, and I therefore respectfully dissent.
In wending our way through a maze of intricate legal technicalties, it sometimes is easy to forget that we are in the process of applying those technicalities to a human being, one who lives in a nation which has constitutionally guaranteed to its inhabitants certain inalienable rights. In the present case we are concerned with a human being who has not yet reached maturity, who by one act has undoubtedly disqualified himself from being considered the outstanding boy citizen of the year, but who, despite his presumed innocence and a judicial dismissal of the indictment against him, has remained imprisoned since his arrest nearly a year ago.
Further, this high school student at the time of his arrest had no prior criminal convictions or delinquency adjudications. Despite the fact that his parents were both present in court and agreed to monitor his activities and assure his presence at trial, bail was set at an amount that because of indigency was tantamount to a denial of bail.
The statute of Illinois clearly states that a person in the position of petitioner cannot be detained or even held to bail “unless there are compelling reasons.” I cannot agree with the public defender that this exception to the statute is unconstitutionally vague. In the first place, “compelling” is not an obscure or exotic word. Similar to the phrase “beyond a reasonable doubt,” The statute of Illinois clearly states that a person in the position of petitioner cannot be detained or even held to bail “unless there are compelling reasons.” I cannot agree with the public defender that this exception to the statute is unconstitutionally vague. In the first place, “compelling” is not an obscure or exotic word. Similar to the phrase “beyond a reasonable doubt,” 1 the word is an English word of common acceptance and understanding. The word may have slightly different meanings dependent upon the context in which it is used, perhaps more appropriate*1135ly it may have different shadings of the same meaning. Essentially, it follows the pattern of the dictionary definitions of “forcing,” “impelling,” “driving,” “demanding,” or •“intending to convince.” Actually, the word is no stranger to judicial attention. It is usually found in conjunction with other words such as “reason,” “circumstances,” “factor,” “interest,” and “need,” etc. Decisions are in both federal and state courts. United States v. Detroit Vital Foods, Inc., 407 F.2d 570, 573 (6th Cir.1969) (A person may not be required to supply information which may possibly incriminate him upon penalty of suffering a forfeiture of his property; this is a “compelling” which is prohibited by the Fifth Amendment.) Sherrill v. Knight, 569 F.2d 124, 130 (D.C.Cir.1977) (Given these important first amendment rights implicated by refusal to grant White House press passes to bona fide Washington journalists, such refusal must be based on a compelling governmental interest.) Perhaps as good a shorthand definition of the word as any is that contained in Castillo v. State of Alaska, 614 P.2d 756, 760 (Alaska 1980) in which the court had before it one of the Alaska rules of criminal procedure to the effect that hearsay testimony not subject to a recognized exception could be presented to the grand jury only upon a showing of compelling justification. For this purpose, the court equated “compelling” with “necessity.”
Interestingly enough in Sherrill, supra, even though the court stated that protection of the President was not only a “compelling” but probably “overwhelming” interest, nevertheless, “[a]t the same time, the standard does specify in a meaningful way the basis upon which persons will be deemed security risks, and therefore will allow meaningful judicial review of decisions to deny press passes.” Id. at 130. Here, we simply have no way to give meaningful judicial review.
That brings me to what I regard as the chief deficiency of the proceedings in the state court. The trial judge simply failed to articulate what reasons were sufficient to be “compelling” for holding this youth to a bail which he could not possibly meet. As I read this record, the public defender was correct in characterizing what happened as being that the petitioner was detained solely because of his presumed guilt despite the constitutional presumption of his innocence. This contravenes 200 years of constitutional history and renders meaningless the presumption of innocence, a right secured only after centuries of struggle.
In my opinion the writ of habeas corpus should have been granted and the petitioner released unless the state trial court within a specified period of time should after a further hearing articulate “compelling” reasons for holding the minor petitioner to a bail which he could not .meet. The majority opinion states that the federal courts cannot be expected to conduct de novo hearings on every habeas corpus case that comes before it, but then proceeds in effect to do so on the rather meager record in this case and to construct a foundation of compelling reasons. This should not be our task and from my view of the record the state court which had the hearing if it had compelling reasons did not state what those compelling reasons were nor indeed that there were compelling reasons. I find no support in the case presented to us for the majority opinion’s statement that the state trial court’s decision was not arrived at in an arbitrary or capricious manner, much less without consideration.
The majority opinion then proceeds to set forth what may have been the reasons although we have no way of knowing what was in the state trial judge’s mind. First, there is mentioned the seriousness of the charges involved in the case. The present case is not shown to be one where the release of an indicted but untried person would likely be followed by the commission of further crimes while the person was at large or that he would not be present for trial nor is it the case of a person who has been finally convicted and who objects to the denial of parole because it would deprecate the seriousness of the crime.
*1136The majority opinion next refers to the strength of the state’s case. “To infer from the fact of indictment alone a need for bail in an unusually high amount is an arbitrary act.” Stack v. Boyle, 342 U.S. 1, 6, 72 S.Ct. 1, 4, 96 L.Ed. 1 (1951). This is not a habeas case, however, typical of many which come before the court where the basis for habeas relief is that in some respect there was a denial of due process in the trial with' an almost candid concession of guilt. While it is not directly before us in this habeas proceeding the public defender points out that evidence of the petitioner’s guilt was not nearly as clear cut as the respondent has suggested to the court. Because the majority relies for one of the prongs supporting “compelling reasons” that of the strength of the state’s case, I set forth extracts from the petitioner’s reply brief:
Complainant’s initial report to the police immediately following the crime was for armed robbery alone and made no mention that anyone shot at his head____ The attempt murder charge2 was added to the complaint five days later, when complainant apparently told the investigating officer the dubious story that Petitioner shot at his head from point blank range, after the robbery, but missed when complainant “saw what was coming and ducked his head out of the way.” ... Furthermore, Petitioner’s admission (which inculpates himself only as an accomplice) was obtained in violation of the Illinois Juvenile Court Act requiring notification of a minor’s parents of his arrest and detention. Ill.Rev.Stat., 1981, Ch. 37, par. 703-2(1)---- This fact weighs heavily against a finding of voluntariness. People v. Travis [122 Ill.App.3d 671, 78 Ill.Dec. 535, 462 N.E.2d 654] (1st Dist., 3d Div., 1984). In addition, the admission apparently was obtained more than 11 hours after the minor was taken into custody ... and may well be subject to suppression prior to trial. Finally, Respondents’ attempt to enhance complainant’s credibility with the claim that he is a teacher is rendered somewhat less convincing by the fact that complainant has no business phone, ... had himself been convicted of battery, and at the time of the incident had just been placed on court supervision for .a weapons violation.
(The supporting documentation for the above extracts were before the district court.)
Finally, the majority finds a compelling reason in the fact that petitioner is going to be tried anyway if the Supreme Court of Illinois should hold the statute unconstitutional. This is unfortunately speculation based upon what is the present intention of the prosecutor and should be of little significance in deciding whether petitioner’s detention should be continued into a second year. In any event, apparently if the statute is held unconstitutional petitioner apparently would have to go through the juvenile procedures which might well have a different impact procedurally.
The phase of the case which is truly unfortunate in my opinion, and cannot now be remedied, is that rather than petitioner having been returned to the high school which he was attending at the time of the arrest under nonmonetary conditions of release such as continuing to attend school, reporting frequently to a probation officer and with his parents charged with monitoring his activities, he instead has been thrown into associations which whenever his release occurs will undoubtedly leave him an embittered person with a distinct possibility of his having picked up proclivities from those with whom he of necessity associates during his extended period' of confinement. Perhaps recidivist punks should be kept off the streets, but only after their status as such has been established by due process means.

. United States v. Lawson, 507 F.2d 433, 442 (7th Cir.1974).


. Attempted murder, although one of the charges of the indictment, was not one of the enumerated offenses of the Juvenile Transfer Act.